DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 15-16 and 18-28 are pending. Claims 15-16, 19-20, and 23 are currently amended. Claim 17 is cancelled. Claims 24-28 were previously withdrawn.
In view of the amendment, filed 08/24/2022, the previous claim objections are withdrawn from the prior Office Action mailed 04/27/2022.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
The specification lacks sections/headings for the background, brief summary of the invention, and brief description of the drawings. 

Claim Objections
Claim 15 is objected to because of the following informalities:  claim 15 has been amended but is identified as (Previously Presented). Currently amended claims must be correctly identified as (Currently Amended). See 37 CFR 1.121 and MPEP 1893.01(a)(4). Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-16, 18-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers et al., US 20150252190 A1, alone or in view of Nauka et al., US 20180147629 Al, and further in view of Greb et al., US 20100242793 A1.

Regarding claim 15, Rodgers discloses a process for producing a shaped body (additive manufacturing method [0049], Fig. 18), comprising the steps of: i) providing a layer of a sinter powder (SP) comprising the following components: (A) at least one semicrystalline polyamide ([0050], [0110]-[0119]), (B) at least one amorphous polyamide ([0110], [0120]-[0125]), (C) at least one near infrared reflector (additives such as titanium dioxide and organic dyes and pigments [0135]), ii) exposing the layer of the sinter powder (SP) provided in step i) (SLS/HSS [0093], [0125], [0145], [0147]), wherein the sinter powder (SP) comprises in the range from 50% to 94.95% by weight of component (A) (preferred concentration in the polyamide blend about 80-95% by weight when used in SLS or hot HSS devices [0125]), in the range from 5% to 40% by weight of component (B) (preferred concentration  in the polyamide blend about 5-20% by weight in SLS or hot HSS devices [0125]) and in the range from 0.05% to 10% by weight of component (C) (about 0.1-5% by weight [0135]), based in each case on the total weight of the sinter powder (SP).
Rodgers teaches the addition of additives to the polymer blend is optional but useful in controlling the crystallization kinetics as needed and/or is typical with SLS and HSS techniques ([0086], [0137], [0153]). It would have been obvious to one of ordinary skill in the art before the claimed invention to incorporate the additive(s) taught by Rodgers into the polymer blend for enhanced control over the crystallization kinetics and for use in the sintering process.
Rodgers does not refer to any of the disclosed additives, including titanium dioxide and organic dyes and pigments, specifically as a “near infrared reflector.” Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103 (MPEP 2112). Considering that titanium dioxide is provided in the instant specification as a near infrared reflector (p. 18, p. 25), and “[a] chemical composition and its properties are inseparable,” (MPEP 2112.01) the property of titanium dioxide being a near infrared reflector is necessarily present in the prior art. The prior art also does not rule out that the (generic) organic dyes and pigments exhibit the properties of near infrared reflectors, as the instant disclosure provides (specific) dyes and pigments with near infrared reflecting properties.
White inks such as titanium dioxide are known in the art as near infrared reflecting materials used in additive manufacturing processes, as shown by Nauka. In the same field of endeavor, Nauka teaches the use of reflective additives such as titanium oxide/dioxide in a three-dimensional printing process as an inhibiting material ([0019], [0031]). Nauka teaches that such additives reflect electromagnetic radiation in near-IR regions ([0019]). It would have been obvious to one of ordinary skill in the art that the titanium dioxide additive taught by Rodgers is a near infrared reflector useful in an additive sintering/fusing process, as shown by Nauka.
Rodgers teaches that suitable additives to the build material include colorants such as titanium dioxide and organic dyes and pigments ([0135]). As set forth above, the property of near infrared reflection is expected of at least titanium dioxide, and “colorants” is considered analogous to “pigments.” Moreover, the instant specification provides that titanium oxide is a near-infrared reflecting pigment (p. 18). Rodgers then provides that component (C) is selected from the group consisting of near infrared-reflecting pigments. 
Rodgers does not disclose the at least one near infrared reflector is selected from the group consisting of near infrared reflecting black pigments.
In a disclosure reasonably pertinent to the problem faced by the inventor, directed to near-infrared reflecting pigments for reducing thermal heating of coated surfaces ([0001]-[0003], [0023], [0028]-[0029]), Greb teaches the use of black near infrared reflecting pigments as an alternative to titanium dioxide and other colorants ([0009], [0063]-[0066], [0132]-[0133], [0092], [0165]). Greb teaches that the use of dark or black pigments is desirable in a variety of applications such as for printing inks and plastics ([0028]), and for providing tinting in colored applications ([0036]).
It is noted that Greb teaches dark color pigments including chromium iron black, perylenes, Paliogen® black, Lumogen®, etc. ([0066]), in line with materials of the present disclosure.
It would have been obvious to one of ordinary skill in the art to further modify the process of Rodgers to use a near infrared reflector selected from the group consisting of near infrared reflecting black pigments in order to achieve a darker or deeper colored product. Greb teaches near infrared reflecting black pigments which can be used in place of white pigments, such as titanium dioxide, with the predictable results of providing near infrared reflecting properties, and that such dark pigments are useful for applications such as printing inks, military use, and plastics. 

Regarding claim 16, modified Rodgers teaches the process according to claim 15. Rodgers does not state that component (C) reflects radiation with a wavelength in the range from 780 nm to 2.5 μm to an extent of at least 60%.
Greb shows a near infrared reflector according to their invention reflects radiation with a wavelength from 780 nm to 2.5 μm to an extent of at least 60% (Fig. 3).
It would have been obvious to one of ordinary skill in the art that component (C), when selected from the group consisting of near infrared black pigments taught by Greb, as set forth for claim 1, reflects radiation with a wavelength from 780 nm to 2.5 μm to an extent of at least 60%, because Greb shows a specific example of their pigment reflecting radiation within the claimed range to an extent of at least 60% in the referenced figure (approaching and exceeding 75%). One of ordinary skill in the art would reasonably expect that a component selected from the group of taught pigments would exhibit substantially similar properties.
Furthermore, as provided above regarding compositions that are identical or substantially identical and their associated properties, since materials taught by Greb such as chromium iron black, perylenes, Paliogen® black, and Lumogen® correspond to materials of the instant disclosure which are provided as suitable near infrared reflecting black pigments, they would be expected to exhibit the claimed properties.

Regarding claim 18, modified Rodgers teaches the process according to claim 15, and Rodgers further teaches the exposing in step ii) is effected with a radiation source selected from the group consisting of lasers (SLS) and infrared sources (SLS, HSS [0147]).

Regarding claim 19, modified Rodgers teaches the process according to claim 15, and Rodgers teaches wherein component (A) includes polyamides from the claimed list (e.g., PA 6, PA 66, etc., see [0110]-[0113]).

Regarding claim 20, modified Rodgers teaches the process according to claim 15, and Rodgers teaches wherein component (B) includes amorphous polyamides from the claimed list (PA 6I/6T, PA 6I, PA 6/3T [0120]-[0124]).

Regarding claim 22, modified Rodgers teaches the process according to claim 15. Rodgers further teaches the addition of stabilizers to selectively improve the properties of the alloy ([0114], [0139]) but is silent regarding an amount. Rodgers does not explicitly disclose the sinter powder (SP) additionally comprises in the range from 0.1% to 10% by weight of at least one additive selected from the group consisting of antinucleating agents, stabilizers, and end group functionalizers, based on the total weight of the sinter powder (SP).
Rodgers teaches the remainder of the build material which does not constitute the disclosed additional additives constitutes the polymer blend. The polymer blend may constitute from about 55%-100% by weight of the build material, more preferably from about 75%-100% by weight, or in some embodiments from about 90%-100% by weight of the build material, more preferably about 95%-100% by weight ([0137]). In any case and in line with claim 15, the build material may comprise about 0-45% additives, of which about 0.1-5% are designated as suitable colorants such as titanium dioxide, dyes/pigments, etc. This leaves a remainder of the build material that may comprise other additives such as stabilizers which is overlapping with the claimed range. Since Rodgers teaches that suitable fillers may additionally be included in the build material composition up to at least 45% by weight, it would be expected that the concentration of stabilizers is on the lower end of the range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the claimed invention to modify the additive manufacturing process taught by Rodgers to specify that the taught stabilizers are added in the range from 0.1% to 10% by weight because Rodgers teaches the addition of such additives in a similar range in order to improve the properties of the mixture.

Regarding claim 23, modified Rodgers teaches the process according to claim 15. Rodgers is silent regarding component (C) in the sinter powder (SP) being coated with component (A) and/or with component (B).
The instant specification provides that component (C) has typically been coated with component (A) and/or (B) when the sinter powder has been produced by a process comprising the described steps a) and b) (mixing and grinding), when the components (A), (B), and (C) have first been compounded with one another (pp. 11-12). Rodgers teaches the use of compounding techniques to add secondary materials (additives) to the semi-crystalline build material ([0153], Fig. 18). Steps of mixing and grinding would be expected in the preparation of a type of powdered build material as taught by Rodgers which comprises a mixture, in order to form a homogenous feed material with a desired particle size.
Accordingly, Rodgers teaches component (C) in the sinter powder (SP) has been coated with component (A) and/or with component (B) because Rodgers teaches compounding in order to prepare the build material. It would have been obvious to one of ordinary skill in the art before the claimed invention to prepare the materials as claimed for at least the reason that Rodgers prefers a substantially homogenous blend with the additives dispersed in the polymer blend in a substantially uniform manner ([0141]).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers in view of Greb, or Rodgers in view of Nauka and Greb, as applied to claim 15 above, and further in view of Erickson et al., WO 2017196321 A1 (“Erickson”).

Regarding claim 21, modified Rodgers teaches the process according to claim 15. Rodgers further teaches optionally including heat absorbing materials which typically are utilized with SLS and HSS techniques ([0137], [0182]). Rodgers is silent regarding between step i) and step ii): i-1) applying at least one IR-absorbing ink to at least part of the layer of the sinter powder (SP) provided in step i).
In the same field of endeavor, Erickson teaches applying near IR-absorbing dyes or pigments as a thermal fusing agent (p. 10 - [0005]; [0018]) in order to convert near-infrared light energy into thermal energy to increase the temperature of the printed polymer powder over the temperature of the unprinted portion of the polymer powder ([0009]). Erickson teaches that use of such a thermal fusing agent can help to achieve good selectivity between fused and unfused portions of a powder bed and increase the efficiency of coalescing the polymer particles with the fusing agent printed thereon ([0036], [0038]).
It would have been obvious to one of ordinary skill in the art before the claimed invention to modify the additive manufacturing process taught by modified Rodgers to include a step, between the steps of providing a layer of sinter powder and exposing the layer of sinter powder, of applying at least one IR-absorbing ink to at least part of the layer of the sinter powder provided in order to enhance the conversion of infrared light energy into thermal energy in the areas to be solidified and therefore increase the efficiency of coalescing the particles, as taught by Erickson.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15 and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12, 14, and 20 of copending Application No. 16/321,086 (reference application) in view of Greb et al. as applied above. The copending claims are directed to a substantially similar process for producing a shaped body by exposing a layer of sinter powder comprising a similar composition with a laser/infrared source (selective laser sintering). The composition of the sinter powder of reference claims 12 and 14 comprising a semicrystalline polyamide and an amorphous polyamide in the specified ranges is not distinct from the instant claims with compounds selected from the groups of claims 19 and 20. Regarding a near infrared reflector(s) selected from the group consisting of near infrared black pigments, it would have been obvious to modify the sinter powder of the reference claims to include a near infrared reflector which is a black pigment in an amount equal to or overlapping the claimed range in order to produce a dark-colored product and reduce thermal heating, as taught by Greb.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 08/24/2022 have been fully considered but they are not persuasive. 
Applicant argues (pp. 6-7, 9) that the amended limitation regarding the at least one near infrared reflector selected from the group consisting of near infrared-reflecting black pigments is not disclosed or suggested by the cited references. 
In view of the amendment, the new prior art reference of Greb has been applied in the current rejection, which teaches near infrared-reflecting black pigments which can be used as an improvement over white IR-reflecting pigments such as titanium dioxide in order to achieve dark colored products while reducing thermal heating.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Denton, US 20090098476 A1, teach infrared reflective colorants which reflect light from about 700-3000 nm, including titanium oxide or colorants that are effectively black ([0040]-[0041]). Denton also describes using Lumogen® Black materials ([0029], [0031], [0042]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754